      Case: 3:16-cr-00166-JGC Doc #: 35 Filed: 05/31/19 1 of 1. PageID #: 243




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


United States of America,                                  Case No. 3:16CR166

                       Plaintiff

               v.                                          ORDER

Pablo Duran Ramirez,

                       Defendants

       Further pretrial conference held May 31, 2019. Court reporter: Sarah Nageotte

(216.357.7186).

       It is hereby


       ORDERED THAT:

       1.      Defendant to provide documentation of assets (see Doc. 33) on or before July 15,

               2019;

       2.      Expert witness reports due on or before August 15, 2019;

       3.      Defendant’s disclosures to be due on or before August 16, 2019.

       4.      Sentencing reset for September 23, 2019 at 2:00 pm; and

       5.      Parties to submit revised sentencing memoranda on or before September 16, 2019 by

               12:00 p.m. (EDT).

       So ordered.


                                                           /s/ James G. Carr
                                                           Sr. U.S. District Judge
